      Case 3:17-cr-00623-JLS Document 457 Filed 03/22/21 PageID.4029 Page 1 of 1



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                       Case No.: 17CR0623-JLS
 8                                      Plaintiff,
                                                     ORDER GRANTING DEFENDANTS’
 9   v.                                              REQUEST FOR 2-WEEK REPLY PERIOD
                                                     AND CONTINUING MOTION HEARING
10   DAVID NEWLAND, et al.,
11                                  Defendants.
12
13         At the time it issued its recent order continuing the hearing date in this matter (ECF
14   No. 456), the Court had not seen Defendants’ Response to Government’s Motion for Ten-
15   Day Extension of Time to File Motion Responses (ECF No. 455) in which Defendants
16   request a 14-day period for replies. Good cause appearing, IT IS HEREBY ORDERED
17   that any replies to the Government’s responses shall be filed by April 26, 2021.
18         IT IS FURTHER ORDERED that the Motion Hearing currently scheduled for April
19   29, 2021 shall be continued to May 6, 2021 at 9:00 a.m.              Defendants shall file
20   acknowledgements of this hearing date within two weeks of this Order. Time shall be
21   excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).
22         IT IS SO ORDERED.
23   Dated: March 23, 2021
24
25
26
27
28


                                                                                     17CR0623-JLS
